CAMPBELL, J.
(concurring specially). The authority of the county board of equalization with reference to equalization of assessments in districts having local boards of equalization is very different from the authority of the county board as h> assessments in districts in unorganized territory having no local board of equalization. Where there is no local board of equalization, the proper functions of such local board are, in substance, intrusted to the county board by virtue of section Ó730, Rev. Code 1919, and the county 'board is then authorized to raise or reduce valuations of realty and of each class or article o-f personal property. Under section 6729, Rev. Code 1919, when equalizing assessments that have already been equalized by local boards in the respective as*327sessment districts, the primary function of the county ¡board is to equalize as between the-- assessment districts, and it is contemplated that changes made by the county board shall apply to a given class of property as a whole throughout an entire taxing district. The only authority of the county board with reference to individual assessments where there has been a previous equalization by a local board (and leaving to one side the question of appeals from the local ¡board) is to place upon the books property omitted by error or neglect, and to “correct mistakes or gross inequalities made by the assessor in the assessment of real or personal property within such assessment district.” There is no claim of mistake in the instant case, so the action attempted by the county board of equalization must be justified, if at all, under the “gross inequality” clause. The statute in this regard defines gross inequality as follows:
“Where adjoining property of the same class is assessed at a much higher or lower amount, according to its value, than other adjoining property in the same assessment district, or personal property of any class is assessed at a much higher or lower amount than personal propetry of the same class in the same assessment district.”
I do not believe this portion of the statute authorizes the county board of equalization to take over the normal functions either of the assessor or of the local board of equalization. I think this portion of the statute refers to such “gross inequality” as is apparent from an inspection of the assessment roll. I think, to authorize a correction or change by the cdunty board under section 6729 in an individual assessment of personalty, it must appear from the face of the assessment roll that the individual is assessed much more or much less than other individuals in the assessment district upon the same amount or number of items of property having a substantially equivalent value for taxing purposes. For instance, one of the classifications of personalty for taxation is “threshing machine separators.” One used threshing machine separator is worth about as much as another when it comes to taxation, with perhaps some slight variation as to length of use. If practically all threshing machine separators in a given taxing district were valued by the assessor at approximately $500, but some one individual in that taxing district was assessed upon one threshing ma*328chine separator $100 or $3,000, I think there would be such a case of gross inequality as the county hoard might correct. But, in the case of an assessed valuation under the classification “goods and merchandise,” the classification in itself does not afford any general units of equivalent values. No one can inspect an assessment roll and thereby determine any inequality between assessments of stocks of merchandise. No' inequality appears by reason of the fact that one merchant may be assessed $1,000 and another $50,-000. The value of the stock of merchandise depends, of course, upon the number, quality, nature, and value of the unspecified items thereof. A county hoard of equalization may doubtless claim to perceive a gross inequality if “mules under two years old” are assessed to one or two individuals in a taxing district at $50 per head, and to all other individuals in such district at $1 per head, but no such inequality appears by reason of vastly divergent amounts assessed to different individuals under the item of “goods and merchandise.” The propriety of such assessment depends in each case upon facts not apparent from the assessment roll. The duty of properly ascertaining those facts rests first with the assessor and then with the local board of equalization, and I do not think the county board is authorized to assume such duty.
Conceding that it may be true that respondent in the instant case should have been assessed much more than it was upon its stock of goods, nevertheless I think the learned trial judge was correct in holding that this case does not present a situation where the individual assessment can be changed by the county board of its own motion and without any action by, or appeal from, the local board of equalization.
I concur in the affirmance of the judgment.